ORDER
Disciplinary Counsel has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17(b), RLDE, Rule 413, SCACR, and seeking the appointment of an attorney pursuant to Rule 31, RLDE, Rule 413, SCACR.
IT IS ORDERED that respondent’s license to practice law in this State is suspended until further order of the Court.
IT IS FURTHER ORDERED that Edward Paul Gibson, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating accounts(s), and any other law office accounts respondent may maintain. Mr. Gibson shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Gibson may make disbursements from respondent’s trust account(s), escrow accounts), operating accounts(s), and any other law office accounts respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts) of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Edward Paul Gibson, Esquire, has been duly appointed by this Court.
/s/ Ernest A. Finney, Jr., C.J.
FOR THE COURT